                              IN TIIE UNITED STATES DISTRICT COURT
                          FOR TIIE EASTERN DISTRICT OF NORTH CAR.OLINA
                                        SOUTHERN DMSION
                                          No.. 7:15-CV-250-D


BLACKROCK ENGINEERS, INC.,                      )
                                                )
                                  Plaintiff,    )
                                                )
                     v.                         )                 ORDER
                                                )
DUKE ENERGY PROGRESS, LLC,                      )
                                                )
                                  Defendant.    )

       On November 25, 2015, BlackRock Engiileers, Inc. ("BlackRock'' ~r ''plaintiff'') filed a

corrected complaint against Duke Energy Progress, LLC ("Duke Energy'' or "defendant"), AMEC

Foster Wheeler Environment & Infrastructure,. Ilic. ("AMEC")/. and .Charah, Inc. ("Charah.")2

alleging copyright infringement, breach of contract, unjust enrichment, conversion and

misappropriation, common law unfair competition, trademark infringement under North Carolina

law, and violation ofthe North Carolina Unfair and Deceptive Trade Practices Act (''UDTPA"), N.C.

Gen. Stat. § 75-1         et~   [D.E. 5]. On December 14, 2017, Duke Energy filed an amended answer

and asserted.acounterclaim against BlackRock for declaratory judgment that BlackRock committed

fraud on the copyright office and that BlackRock' s copyrights are invalid, v~i4, or unenforceable

based on BlackRock's fraud [D.E. 99].

       On November 16, 2018, BlackRock moved for partial summary
                 '                                         ..    judgment
                                                                    .   ..
                                                                          [D.E. 120] and
                                                                                ~




filed a memorandum in support [D.E. 121], a statement ofmaterial facts [D.E. 123], and an appendix
[D.E.124, 131, 133, 136, 137]. OnDecember21,2018,DukeEnergyrespondedinopposition[D.E.



       1
           On December 18, 2018, BlackRock dismissed AMEC with prejudice [D.E. 175].
       2
           On March 29, 2016, BlackRock voluntarily dismissed Charah without prejudice [D.E. 30].
183] and responded to BlackRock's statement of material facts [D.E. 186]. On January 11, 2019,

BlackRock replied [D.E. 198].
       On November 16, 2018, Duke Energy moved for summary judgment [D.E. 132] and filed
                                                                                ..
a memorandum in support [D.E. 134], a statement of material facts [D.E. 135], and an appendix

[D.E. 138, 139--58]. On December 21, 2018, BlackRock responded in opposition [D.E. 180], filed

exhibits [D.E. 181-82], responded to Duke Energy's statement ofmated.al facts [D.E. 184], and filed

an appendix [D.E. 185, 187-90]. On January 11, 2019, Duke Energy replied [D.E. 199] and

responded to BlackRock's statement of material facts [D.E. 200].

       On November 16, 2018, Duke Energy moved to strike "all evidence" from BlackRock

concerning Gary Ahlberg's ("Ahlberg'') damages calcrilation [D.E. 161] and filed a memorandum

in support [D.E. 162]. On December 21, 2018, BlackRock responded
                                                              . in opposition
                                                                    .         [D.E. 179]. On
                                                                                           .



January 4, 2019, Duke Energy replied [D.E. 193]. .

       On February 26, 2019, Duke Energy moved to. strike Ahiberg's affidavit that BlackRock

submitted in its response to Duke Energy's motion for summaryjudgment [D.E. 204], filed a

memorandum in support [D.E. 205], and filed exhibits [D.E. 206:-i2]. On March 13, 2019, the

parties jointly moved for extensions of time to file, which the court granted [D.E. 216]. On March

27, 2019, BlackRock moved for an additional extension of time to respond [D~E. 222]. On March

28, 2019, Duke Energy responded in opposition [D.E. 223]. On April _1, f019, Duke Energy moved

for adjudication ofits motion to strike because BlackRock did not timely
                                                                     .
                                                                         respond [D.E. 224]. On
                                                                           ._   -;·



April 5, 2019, BlackRock responded in opposition to Duke Energy's motion to strike [D.E. 226],

filed exhibits [D.E. 227], and responded in opposition to Duke Energy's
                                                                  '·
                                                                        motion for adjudication
                                                                                ·~--   .



[D.E.230]. On April 22, 2019, Duke Energyreplied(D.E. 231]. ·

       As explained
              :
                    below, the court grants in part. and denies in·. part
                                                      '                .
                                                                          Duke Energy's
                                                                                ·:.-,· .
                                                                                         first motion
                                                                                               ..

to strike, grants BlackRock's motion for an extension, denies as moot Duke Energy's motion for

adjudication, denies Duke Energy's second motion to strike, grants in· part and denies in part


                                                 2
BlackRock's motion for partial summary judgment, and grants iii part and denies in part Duke

Energy's motion for summary judgment. ·

                                                  I.

        Duke Energy is a public utility "created and operating under the laws of North Carolina."

[D.E. 135] , 1; [D.E. 184] , 1.3 Duke Energy, in part, operates coal-burning power plants in North

Carolina, which produce coal ash residue. See [D.E. 123] , 1; [D.E. 186] , 1. Under North Carolina

law, Duke Energy must store and dispose of coal ash residue and other: solid waste in an

environmentally safe manner. See [D.E. 123], 1; [D.E. 186], 1. Duke Energy owns and operates

the Roxboro Lined Ash Monofill (the "Roxboro Landfill") in Semora,North Carolina, to store solid
            ,                                          '            '   .-,     ~   . ~.---   .   .




        3
            Under Local Civil Rule 56.1, a party opposing a motion for summary judgment shall
submit "a separate statement including a response to eachnumbered.paragraphin the moving party's
statement [of material facts]." Local Civ. R. 56.l(a)(2). "Each numbered par&graph in the moving
party's statement of material facts will be deemed admitted for pmposes of the motion unless it is
specifically controverted by a correspondingly numbered paragraph in the .opp()sing statement." Id.
''Each statement by the movant or opponent ... must be followed by citation to evidence that would
be admissible, as required by Federal Rule of Civil Procedure S6(c)." Local Civ. R. 56.l(a)(4).
Under Rule 56(c), a party disputing a material feet must support itS position by:"citing.to particular
parts ofmaterials in the record, including depositions, documents, electronically stored information,
affidavits or declarations, stipulations (including those made for pmposes of the motion only),
admissions, interrogatory answers, or other materials" or by "showing that the :inaterials cited do not
establish the absence or presence of a genuine dispute, or that ail adverse party cannot produce
admissible evidence to support the fact." Fed. R. Civ. P. 56(c)(1 )~ Merely responding that a party
"disputes" a material fact is insufficient under Rule 56 and Local Rule 56.1. See Howard v. Coll.
of the Albermarle, 262 F. Supp. 3d 322, 329 n.1 (E.D.N.C. 2017), a:ff'd, 6')7 F. App'x 257 (per
curiam) (unpublished).                                "              ... ,. .          ,    .
        Duke Energy repeatedly denies factual allegations without ~itingtoevi~ce, which violates
LocalRule56.1. See [D.E.186] ft2, 5, 7-8, 11-13, 15-25,27-41; [D.E.200Jft 1-2, 5-14, 16-22,
24-31, 33-36. Because Duke Energy frequently does not oppose BlackRock's statem.entofIDaterial
fact by citing to particular parts ofthe record or showing that BlackRock canno~ support its position
based on the evidence in the record, the court deems those material facts admitted. See ABL &
Assocs. Plumbing. LLC v. United States, No. 5:16-CV-918-D, 2019 WL .2221588, at *2 n.1
(E.D.N.C. May 21, 2019) (unpublished); Alford v. Rosenberg, l"fo. 7:16-CV-376-D,, 2019 WL
1968048, at *1 n.2 (E.D.N.C. May 2, 2019) (unpublished), appeal docketed,_No. 19-159.7 (4th Cir.
2019); Horton v. Methodist Univ.• Inc., No. 5:16".'CV-945-D, 2019 wt 329572;·at *1 n.1 (E.D.N.C.
Jan.23,2019)(unpublished),appealdocketed.No.19".'ll74(4thCir.2019);Feltonv.Moneysworth
Linen Serv.. Inc., 295 F. Supp. 3d 595, 597 n.1 (E.D.N.C. 2018); Howard, 26Z F. Supp. 3d at 329
n.1..                                                                    ., .·   ·~. :



                                                  3
                                                                                         . ·.-. ·.



waste produced at its Roxboro power plant. See [D.E. 135] ft 4-5; [ri.E. 184] ft 4-5; [D.E. 123]

~   1; [D.E. 186]           ~   1. BlackRock is an engineering firm that "specializes in solid waste landfill

services, including the design and permitting of landfills." [D.E.· 135] ~ 2; [D.E. 184] ~ 2.

                ''North Carolina requires every solid state waste management facility to· obtain a Permit to

Construct ("PTC") issued by the, Solid Waste Maiiagement Section· of~the North Carolina

Department ofEnvironmental Quality ("DEQ")" before constructing ~landfill; [D.E. 135] ft 6, 1O;

[D.E. 184] ft 6, 10.4 PTC applications must contain "detailed plans and specifications prepared by

a professional engineer" that include "a grading plan, construction plan, [and] site development

showing phases or progression of operation in fiv~-y~ or ten-~ear phases of ~nstruction and

operation." [D.E. 135] ft 7, 9 (alteration and quotation omitted); [D.E. 184] ft 7, 9.5 Once a facility

owner completes landfill construction, a professional engineer muSt prepare a Construc.tion Quality

Assurance Report ("CQA Report'') that certifies that "the landfill was constructed properly and
                                                                                                                              '-.,     :~                        -

consistent with th~ plans approved under the PTC." [D.E. 135] ft 11-12; [D.E:?.84] ~ U-12. ''The

CQA Report comprises technical drawings and text reflecting the as-built conditj.ons ofthe landfill."
                    I                                                            .   '           '   -   ..                                 .




[D.E. 135] ~ 13; [D.E. 184] ~ 13. The DEQ then reviews the CQA Repon and, if approved, issues
'                                                     I                                  .               •       •.       .




to the facility owner a Permit to Operate ("PTO") to operate (i.e., s.tore solid.waste at) the landfill.

See [D.E. 135] ft 14-15; [D.E. 184] ft 14-15.                                                                             '    -'       :


                In 1999, Duke Energy's predecessors, Carolina Power & Light
                                                            '.       '.
                                                                            Co. ("CP&L")
                                                                                  . ..
                                                                                         and Progress                                           .   .



Energy, Inc. ("Progress Energy"), hired Gary W. Ahlberg ("Ahlberg")
                        '                                  ...   '
                                                                    to provide engineering
                                                                                 -                           .                                                       .



services for the Roxboro Landfill based on Duke Energy's plan to _transition
       _,                                                   '           ·....
                                                                              the
                                                                              ··:·;·-
                                                                                      Roxboro Landfill                                                  .'




from an unlined to a lined facility (the "Landfill transition plan").. See [D.E. 123] ~ 4; [D.E. 186]

~ 4; [D.E. 135] ft 18-19; [D.E.184] ft 18-19. the parties agreed that the Lmldfill transition plan
                                                                             .               .       ..... _.                  .....                - ..


                4
      In September 2015, the North CarolinaQepartmentofEnvitonmentatidNatural Resources
("DENR") changed its name to DEQ. For simplicity,
            .                               .
                                                  this order refefS
                                                                .. ·... to.. the .agency
                                                                         '       .·::-..
                                                                                         a8. DEQ.
                                                                                         '.·                          '                                      .



         The parties dispute the extent to which North Carolina l~w dictates or prescribes landfill
                5

design. Compare [D.E. 135] ~ 8, with [D.E. 184] ~ 8.

                                                                4


                                                                                                                          ..
                                                                                                                          -: .-
                                                                                                                                      .                                          .
would occur in nine phases, but the parties dispute the extent of collaboration between Ahlberg and

DukeEnergy. Compare[D.E.135]~20, with[D.E.184]~20. TheDEQaj>provedPhases 1 through

5 of the Landfill transition plan. See [D.E. 123] ~ 6; [D.E. 186] ~ 6.·

       Ahlberg performed under an Individual Project Contract No. 14574 (the· ''First Contract''),

which was ''periodically expanded and maintained active by amendments/' [D.E. 123] ~ 4; see [D.E.

186] ~ 4; [D.E. 200] ~ 2; [D.E. 133-1]. Several provisions of the First Contnict are relevant. The

First CQntract allowed either party "to terminate the contract for convenience." [D.E. 135] W21,

23; [D.E. 184] W21, 23. The First Contract also deemed "any copyrightable material" to be ''work

for hire" under the Copyright Act, and Ahlberg "assigned all copyrights· in any copyrightable
                                                                                                                   ·.        '                 '.:


materials produced thereunder to Duke Energy's predecessor-in-interest." [D.E.                                                                                           135]~ 24; [D~E.
                                                             .            ...                                                                  ·'·                                                     :.


184] ~ 24; [D.E. 133-1] 8 (emphasis in original). In addition, the Fir~ Contract provides_ that "any
                                                       '       '                                               .
program, document, data or information supplied by [Ahlberg] to CP&L may.be used, copied or
                                                           .       ..           '   · ...::.·. .                        '                     .:.        .,,_                  ,'         .



disclosed by CP&L as necessary in the norm.al course ofits business, notwithstllnding any copyright
                                                                                      ,'       .'   ;    .                                     ~-. ,_                                .,




of [Ahlberg] in such materials and notwithstanding any notices or legends appe~thereon." [D.E.

135] ~ 24; [D.E. 184] ~ 24; [D.E. 133-1] 13.

       In 2006, Ahlberg formed BlackRock, and BlackRock assumed . all contracts and

responsibilities ofAhlberg. See [D.E. 123] ~ 5; [D.E. 200] ~ 1. BlackRock adopted a triangular logo            .                          '



as a service mark to identify its business. See [D.E.
                                                  .   123] ~ 7; [D.E. 186]
                                                                       .   ~ 7... In September 2011,                                                                                               .



BlackRock claims that Progress Energy requested r~mmendatioils. for future phase plans from
                                           .                            •                               • ·,       .             '-       . r.       ~          '   ~-    '   ''-;




BlackRock.· See BlackRock Add. [D.E. 184] ~ 4; [D.E: 200] ~ 4. In response, BlackRock requested

a ,contract extension. See BlackRock Add. [D.E. 184] ~ 5; [D.E.· 200) ~ 5. ~In March 2012, Progress
                                                                    .                      .             '              .                      ....
                                                                                                                                               .


Energy and BlackRock executed Amendment 30. to the First Co~tract, exp~ding the scope of
                                               .                                      '.                                    .,        . ·.
BlackRock's work at the Roxboro Landfill ''to include engineering support for the design and

permitting of new capacity additions Phases 6 through 9." [D.E. 135]                                                         ~        27; [D.E. 184]                                          ~   27;

BlackRock Add. [D.E. 184]     ~   7; [D.E. 200]    ~   7. In Amendment 30, the parties ."agreed that


                                                   5
BlackRock would retain a license to use work product but that such license right:S shall not extend

to any information or data that is specific to the Roxboro Plant, Which shall remain the excllisive
                                                                                     .        .


property of [Duke Energy]." [D.E. 135] , 27 (emphasis in orlginal; ·a1tera~on and quotations

omitted); [D.E. 184], 27; [D.E. 146] 3. BlackRock then created plans for Phase 6 of the Landfill

transition plan, and BlackRock submitted the plans to Progress Energy. See [D.R 123]., 8; [D.E.

186], 8; [D.E. 135], 28; [D.E. 184], 28. The parties dispute the extent to which Blac]rR.ock and

Duke Energy collaborated on the Phase 6 plans. Compare [D.E. 135], 28, with [D.E. 184], 28.

       In January 2013, BlackRock and Progress Energy entered into a new .Master Contract (the

"Master Contracf')
               .
                   to replace the First Contract. See [D.E. 123], 9;·- [D.E. 186],
                                                                        .     -.-.·
                                                                                    9; [D.E. 135],

29; [D.E.184] , 29. The parties dispute when the Master
                                                  .
                                                        Contractwent
                                                                 _.
                                                                     into ,effect.·
                                                                            .... .
                                                                                    Duke Energy

contends that the Master Contract went into ~ffect only after· the .partie~ executed a work

authorization on August 7, 2013, while BlackRock cl~ that it went into effect on either April 1,

2012, or January 1, 2013, under the terms ofthe contract. Compare [D.E. 135}, 29, with [D.E. 184]

, 29. The Master Contract retained provisions concerning termination.. See [D.E. 135] ft 30--33.

The Master Contract did not contain a ''work made for hire" clause that would ~sign BlackRock's

copyrights to Duke Energy or Progress Energy. See BlackRock Add~ [D.E. 184] ., 9; [D.E. 200] ,

9. BlackRock then ''provided engineering work on Phase 6" ofthe Lan.dfill ~ition plan, ''which

included the preparation ofmany reports and technical drawings that were subniitted to J:?uk:e Energy

and to [DEQ]." [D.E. 123], 10; [D.E. 186], 10. BlackRock ideJ1tmes various drawings that it

prepared, each of which displayed BlackRock's name and service in.ark.                   See [b.E. 123] ft 11-12,
16. BlackRock claims, and Duke Energy disputes, that BlackRock provided . these services under

the terms of the Master Contract. Relevant here, BlackRock prepared a PTC application for Phase

6 and a CQA report stating that ''the Phase 6A landfill was constructed in genera{ accordance with

the requirements of the Phase 6 [PTC], project drawings, and specifications." [D.E. 184], 20·.




                                                 6
                                                                   ·.   -:   '
             By 2014, Duke Energy decided to end its relationship with BlackRock· See [D.E. 123] ~ 19;

    [D.E. 186]       ~   19. Beginning in the fall of 2014, Duke Energy copied BlackR.ock's ''technical

drawings and materials generated by BlackRock" and distributed these materlals to AMEC. See

    [D.E. 123] ft 21-22; [D.E. 186] ft 21-22. On November 17, 2014, Duke Energy issued a cease

work directive to BlackRock, and on December 5, 2014, Duke Energy unilaterally terminated its

contractual relationship with BlackRock and began working with AMEC. See [D.E. 135] ft 34-35;

    [D.E. 184] ft 34-35; [D.E. 123] ~ 20. AMEC used and copied BlackRock's technical drawings in

preparing reports to submit to DEQ "for activities relating to the Roxboro Landfill." [D.E. 123] ~

25; [D.E. 186] ~ 25; see [D.E. 123] ft 26--31; [D.E. 135] ~ 39; [D.E. 184] ~ 39. '                                          .



             On December 18, 2014, less than two weeks after Duke Energy                                                                     teJminated the Master
Contract, BlackRock contacted DEQ ''to retract its certification of the Phase 6A CQA Report that
                                                                      •                                                                                        '1-"                                         •
.                                                                                                                       .            ·: ·.       '        . ..                          .           ~




BlackRock had previously submitted to the agency to obtain a [PTO] _for Phase 6"    of the  Landfill
                                                      .        .           :   . -.      -.
                                                                                         '                                                           ~    '-        ~           .           .   .



transitionplanforDukeEnergy. [D.E. 135] ~36;
                                          '
                                             [D.E... 184] ~36;'. ·'BlackR.ockAdd.
                                                                    .  .   :. ...< .
                                                                                     [D.E.
                                                                                        -
                                                                                           184] ft                 ~-:·.,                                                                               ~




21-24; [D.E. 200]            ft 21-24.   In response,, DEQ ."requested that Duke Energy. submit a report in
                                                                  .   .                                            -~                 .                  ' :             · ..

response to the issues raised" by BlackRock. [D.E. 135] ~ 36; [D.E. 184] ~ 36. On February 9,
                                               -    .          "•. ·- ·.·                                                                    '                     .'·




2015, DEQ issued a PTO for Phase 6 to Duke Energy. See [D.E. 135] ft 37, 49; [D.E. 184] ft 37,

49. In April 2015, DEQ required Duke Energy to submit an "Annual Progress Report for Dam

SafetyCertificateofApprovalfortheRoxboroLandfill." [D.E.1~3]~13; [D.l~. f86]~13. AMEC

prepared the report for Duke Energy, which included copies ofBlackR.ocktechni~
                                                              \   -   .. . .   docUmen.ts. See                                               •




[D.E. 123] ft 14-15; [D.E. 186] ft 14-15.

             On August 17, 2015, BlackRock applied to obtain-~pyright reeistratio~ for "its intellectual
                                                   1                                                    •      ,_-..                                               •.




property," [D.E. 121] 11-12,includingitsAugust2013 PTCforPhase6andits 6ctober2014CQA
'    •   ,   '                              I             .               '. '       •   •       ;:   ''.' •   .~ •             '>                   • ·• • • •             •       •           •

                                                                                                                                                      '        ~        .
Report for Phase 6A. See [D.E. 123] ft 32, 34; [D.E. 186] ft 32, 34; [I).E. 135] ~ 40; [D.E. 184]
                 I                                                                           .                 .                                                                                    .




~ 4~. The United States Copyright Office granted BlackR.ock's copyright appµcations. See [D.E.

123] ft 33, 35; [D.E. 186] ft 33, 35; BlackRock Add. [D.E. 184] ~ 19; [D.E. 200] ~ i9. In 2017,


                                                          7
BlackRock applied to supplement its copyright registrations, which the Copyright Office granted on

July 2, 2018. See [D.E. 123] ft 37-41; [D.E. 186] ft 37-41.
                                                  II.

                                                  A.

       Duke Energy moves to strike all evidence from BlackRock or Ahlberg concernilig damages

because "Ahlberg' s testimony should have been offered by an. expert, but was instead offered by''

Ahlberg as a lay witness. [D.E. 161] 1. BlackRock seeks two types of damages: "(1) business loss
                                                                 .          .          -       ..               .
to BlackRock arising from the complete destruction ofits business when [Duke Energy] terminated

its services in bad faith an.d provided BlackRock' s proprietary work product
                                                                         . ,,, -
                                                                                 to- BlackRock' s
                                                                                           '         •,   :~·




competitor, measured by the amount of income BlackRock reaso~bly expected to have earned
during the remaining term of the Master Contract; an.d (2), recovery· of the :savings an.d profits

realized by [Duke Energy] when [Duke Energy] -gained the right'~ through                       the infringement of
Black:Rock's copyrighted works-to expan.d the capacity ofthe_Roxboro Landfill an.d dispose of

coal ash waste generated by the Roxboro Plan.ton its own premises." [D.E. 179] 1-2. BlackRock

seeks $1,739,296 in business losses an.d $229,036,487 in savings an.d profits                       re~_ by         Duke
                                                        '                             - . -

Energy. See [D.E. 179] 4, 5. BlackRock presents only Ahlberg as a witness concernilig damages.
                                                                                           -.
                                                                                           .                         -
       Under Rul.e 701 of the Federal Rules of Evidence, "[i]f a witness is not testifying as an.
                                                                                       ',.




expert, testimony in the form of. an. opinion is limited to one that
                                                                  .
                                                                     is (a) rationally
                                                                       ,~-:·     '·
                                                                                       based on the
                                                                                       -




:Mtness' s perception; (b) helpful to clearly understanding the witn~ss's testimony or to determining

a fact in issue; an.d (c) not based on scientific, technical,_ or other speeialized ~owledge within the

i;cope of Rule 702." Fed. R. Evid. 701; see Gallagher v. S. Source Packagjn~LLC, 568 F. Supp.

2d 624, 632-33 (E.D.N.C. 2008). "The modern trend favors the admission Qf_opinion testimony,

provided that it is well founded on personal knowledge as distinguished from hypothetical facts an.d

susceptible to specific cross-examination." MCI Telecommc'ns Corp. v. W8nzer, 897 F.2d 703,
706 (4th Cir. 1990) (quotation, alte(ation, an.d citation omitted); see Lord & Taylor. LLC v. white


                                                  8


                                                                     .·-·       •.·
Flint LP, 849 F.3d 567, 575 (4th Cir. 2017); United States v. Perkins, 470 F.3d 150, i55-56 (4th

Cir. 2006).
       As for Ahlberg's opinion concerning BlackRock's business_ losses, Ahlberg's opinion is

based on a report by BlackRock's extemal accountant concerning BlackRock's normalized profit

margins, not on Ahlberg' s personal knowledge or experience in the engineering field. See Ex. B

[D.E. 162-1] 9--13. BlackRock may not present its aecountant' s report as Ahlberg' s lay opinion and

thereby circumvent Rule 702 of the Federal Rules of Evidence. See Gallagher, 568 F. Supp. 2d at

633; Static Control Components. Inc. v. Darkprint Imaging, Inc., 240 F. Supp. 2d 465, 481

(M.D.N.C. 2002) (noting that, while ''business ownerS and officers [may] testify~ lay witnesses

under [Rule] 701," such witnesses ''must possess personal knowledge ofthe lost profits and damages

and may not rely on hearsay''). To the extent that Ahlberg offers a lay opinion based on BlackRock's
                                                                                      .   ":·.


extemal accountant's report, the court grants Duke Energy's moD:on to strike. , ·

       As for Ahlberg's opinion concerning Duke Energy's potential saVings, Ahlberg lacks

personalknowledgeofrelevantDukeEnergydata. See [D.E.162
                                                .
                                                       ..1] 21-22. That
                                                                    . ~
                                                                        is,
                                                                        -
                                                                            Ahlberg bases  .



any such opinion on hypothetical facts, not on his personal knowled_ge. Accordingly, the court grants

Duke Energy's motion to strike such evidence. Thus, the court grants in p~ and denies in part Duke

Energy's motion to strike BlackRock's evidence concerning damages.

                                                  B.                   .   .   ....
                                                                               ·



       Duke Energy next moves to strike Ahlberg' s affidavit, [D.E_. 180- ~ ], and _for_ an award of its

reasonable expenses [D.E. 204]. Duke Energy argues that Ahlberg's affidavit-.which BlackRock
              I                                        '             :",._:·




submitted in its.response in opposition to Duke Energy's motion for summaryjudgment-violates

the Federal Rules ofEvidence, violates BlackRock' s duty to supplei:p.ent its dise<>veryrespon8es, and

is a sham affidavit. See [D.E. 205] 4-5. For good cause shown, the court grants BlackRock's

motion for an extension and denies as moot Duke Energy's motion for adjudication.
                                                                 .                        . -  ~




       Ahlberg's affidavit does not violate Rule 56(c)(4) of the Fecieral Rules of Civil Procedure.


                                                  9
See Fed. R Civ. P. 56(c)(4); Antonio v. Barnes, 464 F.2d 584, 585 (4th Cir.1972) (per curiam);

Kingv. N.C. De.p'tofPub. Safecy, No. 5:12-CV-152-F, 2014 WL 69601, at *2:-3 (E.D.N.C. Jan. 8,

2014) (unpublished). Relatedly, Ahlberg's affidavit does not violate Rule 701 of the Federal Rules

of Evidence and the court declines to exclude Ahlberg' s affidavit as a                    sham~            . As for whether
                                                                  '                                 ~   .     .



BlackRock violated its duty to supplement its discovery responses, the coUrt demes Duke Energy's

motion to strike Ahlberg' s affidavit. Instead, the court has considered the competent portions of

Ahlberg' s affidavit in deciding the parties' motions for summary judgment. King, 2014 WL 69601,

at *2-4.

                                                 m.
          Summary judgment is appropriate when, after reviewing. the record 88. a whole, the court

determines that no genuine issue ofmaterial fact exists and the moving party is entitled to judgment
,                                                                                                   '



as amatteroflaw. See Fed. R Civ. P. 56(a);Anderson v. LibertyLobby,Inc.,:477U.S. 242,247-48

(1986). The party seeking summary judgment must initially demonstrate the ~sence of a genuine

issue ofmaterial fact or the absence of evidence to support the nonm.oving
                                                          .   '       .
                                                                           party's
                                                                                ""··
                                                                                     case.
                                                                                      ..
                                                                                           See Celotex
                                                                                                .



Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movmg party has ·.-.
      '         .
                                                                     met its burden, the
                                                                      .        .                .



nonm.oving party may not rest on the allegations or denials in its pleading, see Anderson, 477 U.S.

at 248-49, but ''must come forward with specific facts showing· that th.ere is a genuine issue for

trial." MatsushitaElec. Indus. Co. v. Zenith Radio Corp., 475 u._s. S74,· 587 (1,986) (eDlphasis and

quotation omitted). A trial court reviewing a motion for      summ~ judgm~t                                 should determine
                                           .       .                       .       .

whether a genuine issue of material fact exists for trial. See Anderson, 477 U.S. at 249. In making

this determination, the court must view the evidence and the inferenees drawn ~erefrom in the light

most favorable to the nonm.oving party. See Scott v. Harris, 550 U.S. 372, ~78 (2007). "when

cross-motions for summary judgment are before a court, the court examines each' motion. separately,
                                                                          ·...              '




~ploying the familiar standard under Rule 56 of the Federal Rule~ of Civil Procedure." Desmond
v~ PNGI Charles Town Gaming, L.T.C., 630 F.3d 351, 354 (4th Gir.
                                                             ·;_ .
                                                                   2011).
                                                                     .  ..



                                                 10
        A genuine issue ofmaterial fact exists ifthere is sufficient evidence favo:riD.gthe nonm.ov:ing

party for a jury to return a verdict for that party. See Anderson, 477 iJ.S~- at 249. "The mere

existence of~ scintilla of evidence in support ofplaintiff's position_[is] insufficient ...." Id~ at 252.;

see Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985). Only facwai disputes thataffect the outcome

under substantive law properly preclude summary judgment. See Anderson, 477 U.S. at 248.

        Subject-matter jurisdiction is based on federal question jurisdiction: _ The motions for

summary judgment require the court to consider state law claims, and in doing so the court applies

state substantive law and federal procedural rules. See Erle-R.R. v. Tompkins, 304 U.S. 64, 78--80

(1938); Dixon v. Edwards, 290 F.3d 699, 710 (4th Cir. 2002). North Carolina law applies to the
                                                                                              -       -:·



state law claims. Accordingly, this court must predict how the Supreme Court of North Carolina

would rule on any disputed state-law issue. · See Twin City Fire Ins· Co. v. Ben Arnold-Sunbelt
                                                                                       ,,               '



Beverage Co. of S.C., 433 F.3d 365, 369 (4th Cir. 2005). In, doing so~ the court must look first to

opinions ofthe Supreme Court ofNorth Carolina. See id. at 369. Ifjhere ~e no governing opinions
                                                                                                  ' .

from that court, this court may consider the opinions of the North Carolina Court of Appeals,

treatises, and ''the practices of other states." Id. (quotation omitted).6 In predicting how the highest

court of a state would address an issue, this court must "follow the decision of an intermediate state

appellate court unless there [are] persuasive data that the highest court would-decide differently."

Toloczko, 728 F.3d at 398 (quotation omitted); see Hicks v. Feiock, 485 U.S. 624,
                                                                     .         .
                                                                                  630 &- n.3
                                                                                  .      -
                                                                                             (1988).

Moreover, in predicting how the highest court of a state would address                      a.ti 1~~' a federal court
"should notcreate or expand a [s]tate's public policy.''. Time Warner Entm't-Advance/Newhouse
                                                             .   .       ..   .                   .         .


P'shipv.Carteret-CravenElec.MembershipCorp.,506F.3d304,J14(4thCir.2007)(alterationand
                                                         .    -                   ~·   :-



quotation omitted); see Day & Zimmerman, Inc. v. Challoner, 423 U.S: 3, 4 (1975) (per curiam);
                                               '                                  '-


Wade v. Danek. Inc., 182 F.3d 281, 286 (4th Cir. 1999).


        6
        North Carolina does not have a mechanism to certify questions of state law to its Supreme
Court. See Town ofNags Head v. Toloczko, 728 F.3d 391, 397-98 (4th Cfr. 2013).

                                                   ll
                                                                                                  :··-
                                                 A.

       In count one, BlackRock alleges that Duke Energy will:fully infring~ its. copyrights by

impermissibly and unauthorizedly reproducing, using, distributing, and inducing the preparation of

"derivative works based upon BlackR.ock's Technical Documents" in violation ofthe United States

Copyright Act of 1976, 17 U.S.C. § 101 et seq. Compl. [D.E. 5] W 129-.-38~ ...

       ''The power over patent and copyright granted to Congress in Articfo- I, Section 8 of the

Constitution is intended to motivate the creative activity of authors and inventOrs by the provision

of a special reward, and to allow the public access to the products of their geni1ls after the limited

period of exclusive control has expired." Bouchat v. Bait. Ravens Ltd. P'ship, 737 F.3d 932, 936

(4th Cir. 2013) (quotation omitted); see Sony Cotp. ofAm. v. Universal City StiJdios. Inc., 464 U.S.

417, 429 (1984). The Copyright Act grants "a bundle of exclusive rights-~ the owner of the
                                                                               ..... ,; :·


~opyright," including the rights ''to publish, copy, and distribute the author's work," to promote the

progress of science and the useful arts. Hamer & Row Publishers. Inc. v. Nation En~., 471 U.S.

539, 546-47 (1985); see U.S. Const. art. I, § 8; Bo~hat, 737 F.3d at 93~37 .. ·

       "Copyright protection subsists . . . in original works of authorship fixed in any tangible
                                                      .                 ..
medium of expression . . . from which they can be perceived, reproduced, or otherwise
                                                                    .    '                   '


communicated ...." 17 U.S.C. § 102(a); see Humphreys & PartJ:lers Architects. LP v. Lessard

Design. Inc., 790 F.3d 532, 537 (4th Cir. 2015); Universal Fumi~:~-Int't Inc. v'. Collezi.one Europa

USA. Inc., 618 F.3d 417, 428 (4th Cir. 2010). "The sine qua non of copyright is originality. To

qualify for copyright protection, a work must be original to the author." Feist Publ'ns. Inc. v. Rural
              ,                                                                    .·

Tel. Serv. Co., 499 U.S. 340, 345 (1991) (citation omitted); see 17 U.S.C. § _102(b); Custom

Dynamics. LLC v. Radiantz LED Lighting. Inc., 535 F. Supp. 2d 542, 549 (E.D.N.C. 2008).

"Original, as the term is used in copyright, means only that the work was ind~dently created by

the author (as opposed to copied from other works), and that it pos~esses at least some minimal




                                                 12
degree of creativity." Feist Publ 'ns. Inc., 499 U.S. at345 (citation omitted).            '~[T]he requisite level

of creativity is extremely low; even a slight amount will suffice." Id.

        To establish copyright infringement, a plaintiffmust prove two elem.en~: (1) ownership of

a valid copyright, and (2) copying of constituent elements of the work that are 'original. See id. at

361; Humphreys & Partners Architects, 790 F.3d at 537; Arnett v. Jackson, No. 5:16-CV-872-D,

2017 WL 3493606, at *2 (E.D.N.C. Aug. 14, 2017) (unpublished); Custom Dynamics, 535 F. Supp.

2d at 548. "A certificate of registration issued by the Copyright Office is prima facie evidence of

the validity of the copyright and of the facts stated in the certificate, such as oWQ.ership." Universal

Furniture Int'l, 618 F.3d at 428 (quotation omitted); see 17 U.S.C. §.410(c).              V/h~ a certificate of

registration exists, ''the burden shifts to the defendant to prove that the claimed copyrights are

invalid." Universal Furniture Int'l, 618 F.3d at 428 (citation omitted)..

        The fair use exception is codified at 17 U.S.C.
              /                                    .   .
                                                         § 107. See
                                                           '     '
                                                                             17 U.S.C. § 107; Campbell v.
                                                                  .: ........ _·
                                                                            -~'                    ~   .



Acuff-Rose Music. Inc., 510 U.S. 569, 576-78 (1994); Bouchat, ?3?,F.3d at 936-37. Section 107

lists four factors, which are to be weighed together in light ofthe puwoses ofcopyright, to determine
                                                                     ·.·"    ..   '.



whether a particular use is a fair use:                                                '    '.··



        (1)       the purpose and character of the use, including whether such use is of a
                  commercial nature or is for nonpr~fit educational purposes; , ' ·

        (2)       the nature of the copyrighted work;

        (3)       the amount and substantiality 'of the portion used in relation to the
                  copyrighted work as a whole; and

        (4)       the effect ofthe use upon the potential market for or value ofthe-copyrighted
                  work.                                                                      ·

17 U.S.C. § 107. The primary focus is on the first factor; See Bo~hat, 737 F;3d at937; ''The crux

of the profit/nonprofit distinction is not whether the sole motive': ofthe use is monetary gain but

whether the user stands to profit from exploitation of the copyrighted material .without paying the

customary price." Harper & Row, 471 U.S. at 562 (citation omitted). As for the:Iast factor, the court

must consider whether Duke Energy's use ''would materially impair the marketability of the work

                                                   13
and whether it would act as a market substitute for it." Borichat, 737. F.3d a~ 943 (quotation and

citation omitted). Fair use is a complete defense to an infringementclaim. See 17 U.S.C. § 107.

         The court assumes without deciding that BlackRock owned a valid copyright and that Duke

Energy copied the copyrighted work. Even viewing the record· in the light most favorable to

BlackRock, no rational jury could find that Duke Energy's use did not constitute fair use. Duke

Energy submitted BlackR.ock's copyrighted materials as part of a regulatory process, and Duke

Energy previously compensated BlackRock for preparing these materials. BlackR.ock's drawings

had no marketability otherwise because they were specific to the Roxboro' Landfill project.
                                                                                .



Furthermore, considering the scope offilackR.ock's copyrightinfringern.entcl~ Duke Energy used
                                                                          :.    ~   _:


only a portion of BlackR.ock's total copyrighted work. Examining .the record in.the light most
     '                                         •     I             •   '·'··             .       'c'   ''-               •




favorable to BlackRock and weighing the factors in s~on 107, Duke;, .Energy's use constituted fair

use. Accordingly, the court grants Duke Energy's motion for summary judgment on count one.

                                                   B.
         In count two, BlackRock alleges that Duke Energy breached its con~t with BlackRock by

"[w]rongfully seeking to terminate the contractual relationship with BlackRock; [w]rongfully acting

in bad faith to terminate the Master Contract; [t]~ting
             '                                    .
                                                        the Master. . Contract
                                                                           - .
                                                                               [which BlackRock
                                                                                      -


alleges caused substantial inconvenience to Duke Energy]; and [r]eftising to pay BlackRock for work
                                                                                                        .       :·


completed. See Compl. [D.E. 5] mf 139-46.7

         Under North Carolina law, a breach of contract ~laim baS ·~o elements: (1) the existence
                                                              ·.          ''-                .              .
                                                          .                                                          .


of a valid contract and (2) a breach ofthe terms ofthat contract. See McLamb.v. T.P. Inc., 173 N.C.



         7
          In its response, BlackRock also claims that Duke Energy ~eached the iinplied.covenant
of good faith and fair dealing by "string[ing] BlackRock along to gain the nCC.Cssary engineering
information and experience for the Roxboro Landfill project, terminat[ing] BlackRock, [and]
replac[ing] it with a different Engineer of Record." [D.E. 180] 1+...15. B,ecause BlackRock
improperly raised this claim for the first time in its response brief, the. court declines to consider the
argument. See United States ex rel. Graybar Blee. Co. v. Team Constr., LLC, 27,5 F. Supp. 3d 737,
748 n.3 (E.D.N.C. 2017) (collecting cases).                               ·· ·

                                                   14
App. 586, 588, 619 S.E.2d 577, 580 (2005); Cater v. Barker, 172 N.C. App. 441, 445, 617 S.E.2d

113, 116 (2005), aff'd, 360 N.C. 357, 625 S.E.2d 778 (2006); Poor v. Hill, 138 N.C. App. 19, 29,

530 S.E.2d 838, 845 (2000). ''Non-performance of a valid contract is a breach thereof unless the·

person charged shows some valid reason which may excuse the non-performance; and the burden

of doing so rests upon him." Cater, 172 N.C. App. at 447, 617 S.E.2d at J17 (quotation and

alterations omitted); Blount-Midyette v. Aeroglide Cor,p., 254 N.C. 484, 488, 119 S.E.2d 225, 228

(1961); s~ Mic~l Borovsky Goldsmith LLC v. Jewelers Mut. Ins. ~o., 359 :F~ ~upp. 3d 306, 311

(E.D.N.C. 2019); Barbourv. Fid. LifeAss'n, 361 p; Supp. 3d 565, 51i·(E.D.N.C. 2019); Abbington

SPE. LLC v. U.S. Bank Nat'l Assoc., 352 F. Supp. 3d 508, 517 (E.D.N.C. ·2016), aff'd, 698 F.
                                                         '                                                        '         '



App'x 750 (4th Cir. 2017) (per curiam) (unpublished)..

          "[T]he terms ofa contract are to be interpreted according to the.expressed intent ofthe parties

unless such intent is contrmy to law." Offi.ss. Inc. v. First Union Nat'l Bank,_ 150 N.C. App. 356,

363, 562 ~.E.2d 905, 910 (2002), disc. review denied, 356 N.C.165, 568 s_.E.2d 606 (2002); see

Lane v. Scarborough, 284 N.C. 407, 410-11, 200 S.E.2d 622, 624 (1973); Duke Power Co. v. Blue
      .                                                              '                                                :·:                   ~




Ridge Blee. Membership Cor,p., 253 N.C. 596, 602, 117 S.E.2d 812, 816 (196!). The contract

between BlackRock and Duke Energy at all times contained a ~tion for convenience clause
                                                                                        -     .       .   ~




andamerger clause. See [D.E. 135] ft 21, 23, 30-33; [D.E. ·184]ft:Zl, 23,.30:-33. Duke Energy
                                                             t                                    •   .           .             '




merely exercised its contractual right in terminating its contract witbBlackRock. Accordingly, the

court grants Duke Energy's motion for summary judgment on co\int two.

                                                    c.
          In count three, BlackRock claims that Duke Energy has been unjUStly enriched by its

allegedly ilimnging actions. See Compl. [D.E. 5] ft 147-53.
            .                                          .
                                                            BlackRock ~ts that ''it has dropped
                                                                                            -                 .   ''·




its .unjust enrichment''
                   .
                         claim. [D.E. 184] ~ 54; see [D.E. 180] 39; [D.E. 39]
                                                                          .
                                                                              35.
                                                                              : ...
                                                                                    Acc0rdingly, the
                                                                                  . '                                               .   ~




court grants Duke Energy's motion for summary judgment on count three. · ·
  '             I                                                .      •.   •   .•         <·-~:




                                                    15
                                                  D.
        Jn count four, BlackRock claims that Duke Energy is liable for common law conversion and

misappropriation.. See Compl. [D.a. 5]    mf 154-61. BlackRock admits that·it ''has dropped" its
conversion and misappropriation claims. [D.E. 184]         ~   54; see [D.E. ·180]' 39; [D.E. 39] 35.

Accordingly, the court grants Duke Energy's motion for summary judgment on count four.



        Jn count six, BlackRock claims that Duke Energy infringed its trademarks in violation ofthe

North Carolina TrademarkRegistrationAct(''NCTRA"), N.C. Gen. Stat.§ 80-1 et~ [D.E. 5] mf

166-72. BlackRock and Duke Energy seek summary judgment on this count.

        The NCTRA provides "a system of State trademark registration and
                                                                      .
                                                                         protection substantially
                                                                                      .....  ..


consistent
.   '
           with the federal system oftrademark registration and protection
                                                                         . underthe Trademark Act
                                                                          .      .    _..         '




of 1946, 15 U.S.C. § 1051   et~"     N.C. Gen. Stat.§ 80-1.1. "The. construction given the federal
                                .                                    '•         .".           "



act
.   should be examined as persuasive authority for interpreting and
                                                                  . constructing'' the NCTRA. Id.

The NCTRA defines two types of conduct as trademark infringement:

        (1)    [To] [u]se in [North Carolina] without the consent of the registrant, any
               reproduction, counterfeit, copy, or colorable imitation of a mark registered
               under [the NCTRA] in connection with the sale, offering for sale, or
               advertising of any goods or services on or in connection with which such use
               is likely to cause confusion or mistake or to deceive as to the solirce of origin
               of such goods or services; or

        (2)    [To] [r]eproduce, counterfeit, copy or colorably imitate ariy ~h mark and
               apply such reproduction, counterfeit, copy or colorable imitation to labels,
               signs, prints, packages, wrappers, receptacles, or advertisement:S intended to
               be used upon or in conjunction with the sale or other distribution in [North
               Carolina] of such goods or services.                   ~-                     ·

Id.§ 80-11; see lSU.S.C. § 1114(1). Black:Rockproceedsunderthefjrstprong.oftheNCTRA. The

parties dispute whether Duke Energy used BlackRock' s niarks "in connection with the sale, offering

for sale, or advertising of any goods or services" and whether such use is likely to cause confusion.

N.C. Gen Stat.§ 80-1.1.



                                                  16
        To determine whether a likelihood ofconfusion exists, courts applying federal trademark law

consider nine factors:

        (1)     the strength or distinctiveness of the plaintiff's mark as actually used in the
                marketplace;

        (2)     the similarity of the two marks to consumers;

        (3)     the similarity of the goods or services_ that the marks identify;

        (4)     the similarity of the facilities used by the markholders;

        (5)     the similarity of advertising used by ·the markholders;

        (6)     the defendant's intent;

        (7)     actual confusion;

       · (8)    the quality of the defendant's product; and

        (9)     the sophistication of the consuming public.

Variety Stores. Inc. v. Wal-Mart Stores. Inc., 888 F.3d 651, 660 (4th Cir. 2018); see Grayson 0 Co.

v.Agadirlnt'lLLC, 856F.3d307, 314 (4th Cir. 2017); Ga. Pac. ConsumerProds.• LPv. VonDrehle

Corp., 618 F.3d441, 454 (4th Cir. 2010); George & C'?~ v. ImaginationEntm.'tLtd., 575 F.3d 383,

393 (4th Cir. 2009). ''Not all of these factors will be relevant in every trademark dispute, and there

is no need for each factor to support the plaintiff's position on the likelihood of confusion issue."

Variety Stores. Inc., 888 F .3d at 660 (alteration and quotation omitt.ed). In evaluating the likelihood

of confusion, the court may consider whether "it can be shown that public confusion will adversely

affect the plaintiff's ability to control [its] reputation among its laborers, lenders, investors, or other

group with whom plaintiff interacts." Ga. Pac. Consumer Prods., 618 F.3d at 453 (quotation

omitted).

        Even assuming that BlackRock's trademark infringement claim is not merely a repackaged

copyright infringement claim, see Dastar Corp. v. Twentieth Centwy Fox Film Corp., 539 U.S. 23,
                                                                             '    ......

34 (2003), and even assuming that Duke EnergyusedBlackRock's marks incomiection with the sale

of electricity, and even considering the record in the light most favorable to BlackRock, BlackRock

                                                    17
 has not produced evidence from which a rational jury could find that Duke Energy's use is likely to

 cause confusion. First, BlackRock has not produced evidenee ofthe strength of its trademarks. See

 Variety Stores. Inc., 888 F.3d at 663 (listing factors); Grayson 0 Co., 856 F.3d at 314-17. Second,

 no rational jury could find that Duke Energy intended to confuse consul:ners or infringe BlackRock' s

 marks. Cf. Variety Stores. Inc., 888 F.3d at 665. Third, BlackRock has not produced evidence of

 actual confusion, particularly how AMEC's modifications could cause confusion to the public.

 "[T]he absence of any evidence of actual confusion over a substantial period oftime creates a strong

 inference that there is no likelihood of confusion." Id. at 666 (alteration and quotation omitted); see

 George & Co., 575 F.3d at 398; CareFirst ofMd.. Inc. v. First Care. P.C., 434 F.3d 263, 269 (4th Cir.

 2006); Grayson 0 Co., 856 F.3d at 319--20. Finally, BlackRock offers little__ evidence that ~e

 Energy's submissions have interfered with BlackRock' s ability
                                                        ..
                                                                to control
                                                                        . '
                                                                           the quality
                                                                                 ..
                                                                                  .   .
                                                                                        ofits products,
                                                                                      · '   ~




· thereby causing risk of injury to the reputation ofBlackR.ock's marks;. See, ~-Ga. Pac. Consumer

 Prods., 618 F.3d at 455. Accordingly, viewing the record in the light most fav()rable to BlackRock,

 the court grants Duke Energy's motion for summary judgment on count six and denies BlackR.ock's

 motion for summary judgment on count six.

                                                   F.
          In count five, BlackRock claims that Duke Energy's use of its technical drawings, which

 ''prominently display BlackRock' s service mark and logo," violates common law unfair competition

 [D.E. 5]   W 162--66. "The North Carolina common law of unfair competi.1;i()n in the context of
 trademarks is similar to the federal law of trademark infringement." Re/Max _LLC v. M.L. Jones &
                                                                       ,· . . .


 Assocs.. Ltd., No. 5:12-CV-768-D, 2014 WL 7405461, at *4. (E.D.N.C. Dec. 30, 2014)

 (unpublished) (alteration and quotation omitted); see Polo Fashions. Inc. v. Craftex. Inc., 816 F.2d

 145, 148 (4th Cir. 1987); Charcoal Steak House of Charlotte. Inc. v. Staley. 263 N.C. 199, 201--03,

 139 S.E.2d 185, 187--88 (1964). BlackRock and Duke Energy move for summary judgment on this

 count.


                                                   18
         To establish trademark infringement under federal law, Blac~ock must prove that (1) it

owns a valid mark; (2) Duke Energy used the mark in commeree and· without BlackRock's

authorimtion; (3) Duke Energy used the mark, or an imitation of it, in connection with.the sale of

goods and services; and (4) Duke Energy's use of the mark is likely to confuse customers. See 15

U.S.C. § 1114(1)(a); Rosetta Stone Ltd. v. Google. Inc., 676 F.3d 144, 152 (4th Cir. 2012); George

& Co., 575 F.3d at 393; Louis Vuitton Malletier S.A. v. Haute Diggizy Dog. LLC, 507 F.3d 252, 259

(4th Cir. 2007); People for Ethical Treatment of AnjmaJs v. Doughney, 263 F.3d 359, 364 (4th Cir.

2001).

         Even. assuming that Duke Energy ~d BlackRock are compcajtors,
                                                              - . -
                                                                       see [:r;>.E.
                                                                             -
                                                                           ·, .   .
                                                                                    135] , .3; [D.E.
                                                                                      -.                     ~




184] , 3, and even assuming that the Copyright Act does not preepipt BlackRo_ck's unfair
                                           \   '            .      --·.          '•           ·,·                      ·,       -   .

co:mpetition claim, no rational jury could find tha~ Duke Energy infringed Bl3'?kRock' s trademark.
                                                        '           ,.___ . .              ·· ....   -                      .

Viewing the record in the light most favorable to BlackRock, BlackRock cannot establish a

likelihood of confusion based on Duke Energy's use of BlackRock' s tec11ni.cal drawings in its

regulatory ~ubmission. Accordingly, the court grants Duke Energy's m9tion for summary judgment

on count five and denies BlackRock's motion for summary j~gment on count ,five.

                                                   G.

         Jn count seven, BlackRock alleges that Duke Energy's ~kinfringement also violates

the UDTPA. See Compl. [D.E. 5] mf 173-79; [D.E. 180] 39-40. Because BlackRock's UPDTA

clainl depends on the success ofits trademark infringement claim, ~ee [D.~. 180] 39-40, and because
                                                                   :.   ~ ~...                               ~   -~


no rational jury could find that Duke Energy's conduct violates th~ ~CfRA, the court grants Duke

Energy's motion for summary judgment on count seven.

                                                   H.
         Jn its counterclaim, Duke Energy alleges that BlackRock committed fraud on the Copyright

Office when BlackRock submitted copyright applications for the Phase 6 PTC and the Phase 6A




                                                   19

                                                                                                         '       .
                                                                                 __
                                                                                  ·, ____ _ __           _..:.       __:_       - ----   ------~-·--   -----   --   --~
CQA Report. See Countercl. [D.E. 99] mi 23-34. Duke Energy and BlackRock move for SUilllrulry

judgment on Duke Energy's counterclaim.

       "A claim alleging fraud on the Copyright Office is only available where the registrant is

alleged to have made false representations offact with the requisite intent to deftaUd." Metro. Reg'l

Info. Sys.• Inc. v. Am. Home Realty Network. Inc., 948 F. Supp. 2d 538; 558 (D. Md. 2013). Even

viewing the record in the light most favorable to Duke Energy, no rational jury could find that

BlackRock made false representations with the intent to defraud the Copyright Office. Although

Duke Energy alleges that BlackRock made false representations to the Copyright Office, no rational

jury could find that BlackRock made any such representations with t\le          ~tent        to defraud the

Copyright Office. See [D.E. 135] mi 40-54. Accordingly, the court grants BlackRock's motion for

SUilllrulry judgment and denies Duke Energy's ~otion for S1lllllrul9' judgmetl.t.on Duke Energy's

counterclaim.

                                                IV.

       In sum, the court GRANTS INPART and DENIES IN PART BlackRock's_motion for partial
                                                                                 - ..... -

SUilllrulry judgment [D.E. 120], GRANTS IN PART and DENIES IN PART Duke Energy's motion
                .                                                                .·
forSUilllrulryjudgm.ent[D.E.132],GRANTSINPARTandDENIESINPARTDukeEnergy'sfirst
                                  '               ·'   '   --·  - ·-       ·,




motion to strike [D.E. 161], DENIES Duke Energy's second motion to strike [l)~E. 204], GRANTS

BlackRock's motion for an extension [D.E. 222], and DENIES as moot Duke Energy's motion for

adjudication [D.E. 224]. The clerk shall close the case.

       SO ORDERED. This j_ day of September 2019.




                                                           .J4sc.~~~
                                                           United States District.Judge




                                                 20
